— Judgment of resentence, Supreme Court, New York County (Allen Alpert, J.), rendered on December 18, 1988, convicting defendant, upon a plea of guilty of violation of probation and sentencing defendant on a February 11, 1987 conviction of operating a motor vehicle while under the influence of alcohol to an indeterminate term of imprisonment of from lYa to 4 years, unanimously affirmed.
Judgment of the same court and Justice, rendered on May 11, 1989, convicting defendant, upon a plea of guilty of operating a motor vehicle while under the influence of alcohol, and sentencing defendant to an indeterminate term of imprisonment of from 1 to 3 years, to be served consecutively to the above sentence, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur — Sullivan, J. P., Carro, Ellerin, Ross and Kassal, JJ.